Smith, J., (after stating the facts). The findings of the court below are set out in full, because they express fully the views of the majority of the court. There can be and is no real competition unless all bidders are required to bid upon the same basis, and no proposition can be construed to be a bid unless it is complete in itself as declared by the court. Bank of Eastern Ark. v. Bank of Forrest City, 94 Ark. 311; Casey v. Independence County, 109 Ark. 11, 159 S. W. 24. Appellee says, however, that the special act applicable only to Grant County gives the judge of that county a discretion not given to county judges by tbe general law, and that under this special act the county judge is not required to award the contract to the highest bidder. Section 3 of this special act reads as follows: “At 1 o’clock p. mv of the said first day of the county court as aforesaid, the court shall publicly open each and every bid so received and shall cause each to be entered of record, and shall elect from among said bids one to be the depositary of the public funds of said county; provided, the county.court shall have the power to reject any and all of said bids; and, provided further, that no bid shall be received for less than three and one-half (31/2%) per centum per annum, computed by the daily balances of cash on hand, belonging to the county, and if no bid shall be received from any of the aforesaid firms residing or doing business in the county, the county court shall have power and is hereby authorized to loan banks, bankers or trust companies, who reside in other counties in this State, the funds of the county, not exceeding seventy-five per centum (75%) of said funds at any one time, for not less than three and a half per centum (3%%) interest, on the same terms and conditions as to banks, bankers and trust companies who may reside or are doing business in said county.” This act does provide that the county court “shall select from among said bids one to be the depositary of the public funds of said county, ’ ’ and the direction is not expressly given to select the highest bidder. But while that direction is not expressly given it is necessarily implied. The whole theory and purpose of such legislation is to secure the highest returns for the use of the public funds. And such is the purpose of this special act. It provides what shall be done by the successful bidder to make its bid effective. A study of the act leaves no doubt that the legislative will was that there should be competition, and not favoritism. Indeed, the county court awarded the contract to the Citizens Bank, not in the exercise of any discretion, but upon the theory that its bid was the highest. Under this special act the county court is authorized to let no contract for the deposit of the public funds, except by bids received in response to the advertisement inviting bids. The court might in a single advertisement invite bids, both from the banks and trust companies located in that county, and also from “loan banks, bankers or trust companies, who reside in other counties in this State;” and if no bid was received from any local bank which complied with the law, the court could then contract with some institution located outside of that county. But the Citizens Bank made no bid, and it had not qualified itself to be contracted with, and the order designating it as the county depositary was void. The judgment of the court below will be affirmed and the clerk of the county court will proceed at once, if he has not already done so, to again advertise for bids.